       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 1 of 20




            IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO

CAMP DRUG STORE, INC., an                 )
Illinois Corporation, individually        )
and as the representative of a class      )
of similarly-situated persons,            )
                                          )
                      Plaintiff,          )
                                            Case No. 19-cv-1009
                                          )
           v.                             )
                                            CLASS ACTION
                                          )
REAL VALUE PRODUCTS, CORP                 )
d/b/a HOSPITAL                            )
PHARMACEUTICAL CONSULTING,                )
                                          )
                      Defendant.          )

                     CLASS ACTION COMPLAINT

     Plaintiff, Camp Drug Store, Inc. (“Camp Drug” or “Plaintiff”),

brings this action on behalf of itself and all other persons similarly

situated and, except for those allegations pertaining to Plaintiff or its

attorneys, which are based upon personal knowledge, alleges the

following upon information and belief against defendant Real Value

Products, Corp. d/b/a Hospital Pharmaceutical Consulting (“Real Value”

or “Defendant”):

                     PRELIMINARY STATEMENT

     1.    Defendant has sent advertisements by facsimile in violation
        Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 2 of 20




of the Telephone Consumer Protection Act, 47 U.S.C. § 227, and the

regulations the Federal Communications Commission (“FCC”) has

prescribed thereunder, 47 C.F.R. § 64.1200 (collectively, the “TCPA”).

       2.   Defendant sent Plaintiff at least two advertisements by

facsimile and in violation of the TCPA. Exhibit A, Exhibit B. Exhibit A

and Exhibit B offer Defendant’s pharmaceutical products. Plaintiff did

not expressly consent to receive any advertisement from Defendant by

fax.

       3.   Plaintiff brings this action against Defendant on behalf of a

class of all persons or entities that Defendant sent one or more

telephone facsimile messages (“faxes”) offering prescription drug

products, seeking statutory damages for each violation of the TCPA,

trebling of the statutory damages if the Court determines the violations

were knowing or willful, injunctive relief, compensation and attorney

fees (under the conversion counts), and all other relief the Court deems

appropriate under the circumstances.

       4.   Defendant’s unsolicited faxes damage Plaintiff and the other

class members. Unsolicited faxes tie up the telephone lines, prevent fax

machines from receiving authorized faxes, prevent their use for


                                     2
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 3 of 20




authorized outgoing faxes, cause undue wear and tear on the recipients’

fax machines, and require additional labor to attempt to discern the

source and purpose of the unsolicited message. The recipient of a “junk”

fax loses the use of its fax machine while receiving an unsolicited fax

transmission, and many lose their paper and ink toner in printing the

fax. Such an unsolicited fax interrupts the recipient’s privacy. A junk

fax wastes the recipient’s valuable time that would have been spent on

something else.

     5.    Defendant’s    faxes    advertise   Defendant’s    prescription

pharmaceutical products. Exhibit A, Exhibit B.

               PARTIES, JURISDICTION, AND VENUE

     6.    Plaintiff Camp Drug Store is an Illinois corporation with its

principal place of business in Wood River, Illinois.

     7.    Defendant Real Value Products, Corp. d/b/a Hospital

Pharmaceutical Consulting is a Texas Corporation with its principal

place of business in San Antonio, Texas.

     8.    The Court has subject matter jurisdiction under 28 U.S.C. §

1331 and 47 U.S.C. § 227. The Court has supplemental jurisdiction over

Plaintiff’s conversion claim under 28 U.S.C. 1367.


                                    3
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 4 of 20




     9.    General jurisdiction exists over Defendant in Texas because

Defendant’s principal place of business is in Texas and Defendant

committed tortious acts within the State.

     10.   Venue is proper in the Western District of Texas, San

Antonio division, because Defendant is headquartered in San Antonio

and a significant portion of the events took place here.

                                 FACTS

     11.   Defendant Real Value is a wholesale pharmacy supplier

offering prescription pharmaceuticals, including name brand and

generic drugs.

     12.   On information and belief, Defendant Real Value does

business as Hospital Pharmaceutical Consulting or HPC RX.

     13.   Defendant Real Value is licensed in Texas as an active

pharmacy, an active wholesale drug distributor, and an active

controlled substance distributor.

     14.   Defendant sent advertisements by facsimile to Plaintiff and

a class of similarly-situated persons. Whether Defendant did so directly

or with the assistance of a third party (yet unknown to Plaintiff),

Defendant is directly liable for violating the TCPA.


                                    4
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 5 of 20




     15.     Plaintiff   has   received   at   least   two   of   Defendant’s

advertisements by facsimile. A true and correct copy of the fax received

on or about April 18, 2017 is attached as Exhibit A. A true and correct

copy of a second fax received on or about April 18, 2017 is attached as

Exhibit B.

     16.     Exhibit A is a one-page document Defendant sent by fax

promoting Defendant’s prescription pharmaceutical products. The fax

advertises the commercial availability or quality of property, goods, or

services. Exhibit A provides Defendant’s fax information to contact

Defendant to order Defendant’s pharmaceuticals. Exhibit A.

     17.     Exhibit A promotes the quality of Defendant’s services

stating that Real Value is an “OptumRx Approved Vendor” and that its

VAWD accreditation is pending. Exhibit A.

     18.     Exhibit A states “FREE SHIPPING and NO ORDER

MINIMUM On Your First Order!” Exhibit A.

     19.     Exhibit B is a one-page document Defendant sent by fax

promoting Defendant’s prescription pharmaceutical products. The fax

advertises the commercial availability or quality of property, goods, or

services. Exhibit B provides Defendant’s fax information to contact


                                      5
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 6 of 20




Defendant to order Defendant’s pharmaceuticals. Exhibit B.

      20.    Exhibit B promotes the quality of Defendant’s services

stating that Real Value is the “#1 CHOICE FOR GENERICS”. Exhibit

B. Exhibit B also states that Real Value only purchases “directly from

the manufacturers” and is compliant with the Drug Supply Chain

Security Act. Exhibit B.

      21.    Exhibit B further promotes the quality of Defendant’s

services by telling fax recipients that next day service is available, no

contract is required, and Defendant has a “No Hassle Return Policy.”

Exhibit B.

      22.    Defendant’s   faxes   promote    its commercially         available

pharmaceutical products and pharmaceutical supply services.

      23.    Plaintiff did not expressly invite or give permission to

anyone to send Exhibit A, Exhibit B, or any other advertisement from

Defendant to Plaintiff’s fax machine.

      24.    Exhibit A does not include an opt-out notice as required by

the TCPA and Exhibit B’s is deficient and non-compliant. See 47 U.S.C.

§ 227 (b) (2) (D) & (E) and 47 C.F.R. § 64.1200 (a) (4) (iii) & (v).

      25.    On information and belief, Defendant sent advertisements


                                      6
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 7 of 20




by facsimile to Plaintiff and more than 39 other persons in violation of

the TCPA.

     26.      Plaintiff and the other class members owe no obligation to

protect their fax machines from Defendant. Their fax machines are

ready to send and receive their urgent communications, or private

communications       about    patients’ medical     needs,    not   to   receive

Defendant’s unlawful advertisements.

                      CLASS ACTION ALLEGATIONS

     27.      Plaintiff brings this action as a class action on behalf of itself

and all others similarly situated as members of a class, initially defined

as follows:

     Each person or entity that was sent one or more telephone
     facsimile messages after August 20, 2015 offering the
     pharmaceutical       products      available      through
     www.realvalueproducts.com or 1-855-681-7201.

Plaintiff anticipates modifying the proposed class definition, including

proposing subclasses where appropriate, after discovery about the scope

and breadth of Defendant’s fax advertising program and will do so

through an amended motion for class certification pursuant to Fed. R.

Civ. P. 23.

     28.      Excluded from the class are Defendant, Defendant’s officers,

                                        7
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 8 of 20




directors, legal representatives, heirs, successors, and assigns, any

entity in which Defendant has a controlling interest, any parent,

subsidiary or affiliated company of Defendant, and any Judge assigned

to this action, including his or her immediate family.

     29.   In this action, Plaintiff intends to discover, include, and

resolve the merits of claims about all advertisements Defendant sent by

fax. Exhibit C, a Demand for Preservation of All Tangible Documents

Including Electronically Stored Information.

     30.   This action is brought and may properly be maintained as a

class action pursuant to Fed. R. Civ. P. 23. This action satisfies Rule 23

(a)’s numerosity, commonality, typicality, and adequacy requirements.

Furthermore, the questions of law or fact that are common in this

action predominate over any individual questions of law or fact making

class representation the superior method to adjudicate this controversy

under Rule 23 (b) (3).

     31.   Numerosity/impracticality of joinder. On information and

belief, the class consists of more than 39 persons and, thus, is so

numerous that individual joinder of each member is impracticable. The

precise number of class members and their identities are unknown to


                                    8
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 9 of 20




Plaintiff, but will be obtained from Defendant’s records or the records of

third parties.

     32.   Commonality and predominance. There is a well-defined

community of interest and there are common questions of law and fact

that predominate over any questions affecting only individual members

of the class. These common legal and factual questions, which do not

vary from one class member to another, and which may be determined

without reference to the individual circumstances of any class member,

include, but are not limited to the following:

           a. Whether Exhibit A, Exhibit B, and other yet-to-be-

                 discovered facsimiles sent by or on behalf of Defendant

                 advertised the commercial availability or quality of any

                 property, goods or services;

           b. Whether Defendant was the sender of advertisements by

                 facsimile promoting the commercial availability or quality

                 of any property, goods, or services;

           c. The manner and method used to compile or obtain the

                 list(s) of fax numbers to which Defendant sent fax

                 advertisements;


                                       9
      Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 10 of 20




           d. Whether the Court should award statutory damages to

              Plaintiff and the other class members;

           e. If the Court finds that Defendant willfully or knowingly

              violated the TCPA, whether the Court should exercise its

              discretion to increase the amount of the statutory

              damages award to an amount equal to not more than

              three times the amount;

           f. Whether the Court should enjoin Defendant from faxing

              advertisements in the future; and

           g. Whether    Defendant’s     conduct    as   alleged       herein

              constituted conversion.

     33.   Typicality of claims. Plaintiff’s claims are typical of the

claims of the other class members, because Plaintiff and all class

members were injured by the same wrongful practices. Plaintiff and the

members of the class received Defendant’s advertisements by facsimile

and those advertisements did not contain the opt-out notice required by

the TCPA. Under the facts of this case, because the focus is upon

Defendant’s conduct, if Plaintiff prevails on its claims, then the other

putative class members will prevail as well.


                                   10
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 11 of 20




     34.   Adequacy of representation. Plaintiff is an adequate

representative of the class because (i) its interests do not conflict with

the interests of the class it seeks to represent; (ii) the claims of the class

do not presently require subclasses, but future discovery will show

whether subclasses are required in the future; (iii) Plaintiff has

retained counsel competent and experienced in complex class action

litigation, and TCPA litigation in particular; (iv) counsel is presently

representing similar classes; and (v) class counsel is now handling !!!

cases in which class allegations are made.

     35.   Prosecution of separate claims would yield inconsistent

results. Even though the questions of fact and law in this action are

predominantly common to Plaintiff and the putative class members,

separate adjudication of each class member’s claims would yield

inconsistent and varying adjudications. Such inconsistent rulings would

create incompatible standards for Defendant to operate under if/when

class members bring additional lawsuits concerning the same

unsolicited fax advertisements or if Defendant chooses to advertise by

fax again in the future.

     36.   A class action is the superior method of adjudicating the


                                     11
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 12 of 20




common questions of law or fact that predominate over individual

questions. A class action is superior to other available methods for the

fair and efficient adjudication of this lawsuit, because individual

litigation of the claims of all class members is economically unfeasible

and procedurally impracticable. The likelihood of individual class

members prosecuting separate claims is remote, and even if every class

member could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases. Plaintiff knows

of no difficulty to be encountered in the management of this action that

would preclude its maintenance as a class action. Relief concerning

Plaintiff’s rights under the laws herein alleged and with respect to the

class would be proper. Plaintiff envisions no difficulty in the

management of this action as a class action.



                     COUNT I
   TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

      37.   Plaintiff incorporates the preceding paragraphs as though

fully set forth herein.

      38.   Plaintiff brings Count I on behalf of itself and a class of

similarly situated persons against Defendant.

                                    12
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 13 of 20




     39.   The TCPA prohibits the “use of any telephone facsimile

machine, computer or other device to send an unsolicited advertisement

to a telephone facsimile machine….” 47 U.S.C. § 227 (b) (1).

     40.   The TCPA defines “unsolicited advertisement” as “any

material advertising the commercial availability or quality of any

property, goods, or services which is transmitted to any person without

that person’s express invitation or permission.” 47 U.S.C. § 227 (a) (4).

     41.   The TCPA provides a private right of action as follows:

                 3.    Private right of action. A person may,
           if otherwise permitted by the laws or rules of
           court of a state, bring in an appropriate court of
           that state:

                       (A) An action based on a violation of
                 this subsection or the regulations prescribed
                 under this subsection to enjoin such
                 violation,

                       (B) An action to recover for actual
                 monetary loss from such a violation, or to
                 receive $500 in damages for each such
                 violation, whichever is greater, or

                       (C)   Both such actions.

47 U.S.C. § 227 (b) (3).

     42.   The Court, in its discretion, may treble the statutory

damages if it determines that a violation was knowing or willful. 47

                                    13
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 14 of 20




U.S.C. § 227 (b) (3).

      43.   The TCPA requires that every advertisement sent by

facsimile must include an opt-out notice clearly and conspicuously

displayed on the bottom of its first page. 47 U.S.C. § 227 (b) (2) (D) and

(E); 47 C.F.R. § 64.1200 (a) (4).

      44.   Here, Defendant violated 47 U.S.C. § 227 (b) (1) (C) by

sending an advertisement by facsimile (such as Exhibit A) to Plaintiff

and the other class members without their prior express invitation or

permission.

      45.   Here, Defendant violated 47 U.S.C. § 227 (b) (2) (D) and (E)

and 47 C.F.R. § 64.1200 (a) (4) (iii) & (v) by failing to include a

compliant opt-out notice. Exhibit A, Exhibit B.

      46.   Facsimile advertising imposes burdens on recipients that are

distinct from the burdens imposed by other types of advertising. The

required opt-out notice provides recipients the necessary information to

opt-out of future fax transmissions, including a notice that the sender’s

failure to comply with the opt-out request will be unlawful. 47 C.F.R. §

64.1200 (a) (4) (iii).

      47.   Exhibit A and Exhibit B do not state that Defendant’s failure


                                    14
        Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 15 of 20




to comply with an opt-out request within 30 days is unlawful.

       48.   Exhibit A and Exhibit B do not inform the recipient that

he/she/it has a legal right to request that Defendant not send any future

fax.

       49.   Exhibit A and Exhibit B do not inform the recipient that an

opt-out request will be valid only unless and until the person making

the request subsequently provides express invitation or permission to

the sender, in writing or otherwise, to send such advertisement to such

person at such telephone facsimile machine.

       50.   The TCPA is a strict liability statute and Defendant is liable

to Plaintiff and the other class members even if Defendant’s actions

were negligent. 47 U.S.C. § 227 (b) (3).

       51.   Even if Defendant did not intend to injure Plaintiff and the

other class members, did not intend to violate their privacy, and did not

intend to waste their valuable time with Defendant’s advertisements,

those facts are irrelevant because the TCPA is a strict liability statute.

       52.   If Defendant’s actions were knowing or willful, then the

Court has the discretion to increase the statutory damages up to three

times the amount. 47 U.S.C. § 227 (b) (3).


                                     15
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 16 of 20




     53.     Defendant Real Value is liable for the fax advertisements at

issue because it sent the faxes, caused the faxes to be sent, participated

in the activity giving rise to or constituting the violation, the faxes

advertise Defendant’s goods, products, or services, Defendant created

the faxes to be sent or approved the faxes to be sent, Defendant paid a

fax broadcaster to send its faxes, the faxes were sent on Defendant’s

behalf, or under general principles of vicarious liability, including

actual authority, apparent authority and ratification.

     WHEREFORE, Plaintiff, individually and on behalf of all others

similarly situated, demands judgment in its favor and against

Defendant as follows:

     A.      That the Court adjudge and decree that the present case

may be properly maintained as a class action, appoint Plaintiff as the

representative of the class, and appoint Plaintiff’s counsel as counsel for

the class;

     B.      That the Court award $500.00 in statutory damages for each

of Defendant’s violations of the TCPA;

     C.      That, if it finds Defendant willfully or knowingly violated the

TCPA, the Court exercise its discretion to increase the amount of the


                                     16
      Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 17 of 20




statutory damages award to an amount equal to not more than three

times the amount (Plaintiff requests trebling);

     D.    That the Court enter an injunction prohibiting Defendant

from violating the TCPA; and

     E.    That the Court award costs and such further relief as the

Court may deem just and proper.

                              COUNT II
                             CONVERSION

     54.   Plaintiff incorporates by reference all preceding paragraphs

as though fully set forth herein.

     55.   Plaintiff brings Count II on behalf of itself and a class of

similarly situated persons and against Defendant.

     56.   By sending advertisements to their fax machines, Defendant

improperly and unlawfully converted the class’s fax machines to

Defendant’s own use. Where printed (as in Plaintiff’s case), Defendant

also improperly and unlawfully converted the class members’ paper and

toner to Defendant’s own use. Defendant also converted Plaintiff’s time

to Defendant’s own use, as they did with the valuable time of the other

class members.

     57.   Immediately prior to the sending of the unsolicited faxes,

                                    17
      Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 18 of 20




Plaintiff and the other class members each owned an unqualified and

immediate right to possession of their fax machines, paper, toner, and

employee time.

     58.   By sending them unsolicited faxes, Defendant permanently

misappropriated the class members’ fax machines, toner, paper, and

employee time to their own use. Such misappropriation was wrongful

and without authorization.

     59.   Defendant     knew   or   should   have   known    that     their

misappropriation of paper, toner, and employee time was wrongful and

without authorization.

     60.   Plaintiff and the other class members were deprived of the

use of the fax machines, paper, toner, and employee time, which could

no longer be used for any other purpose. Plaintiff and each class

member thereby suffered damages as a result of their receipt of

unsolicited fax advertisements from Defendant.

     61.   Defendant’s unsolicited faxes effectively stole Plaintiff’s

employees’ time because persons employed by Plaintiff were involved in

receiving, routing, and reviewing Defendant’s illegal faxes. Defendant

knew or should have known employees’ time is valuable to Plaintiff.


                                     18
       Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 19 of 20




     WHEREFORE, Plaintiff, individually and on behalf of all others

similarly situated, demands judgment in its favor and against

Defendant as follows:

     A.      That the Court adjudge and decree that the present case

may be properly maintained as a class action, appoint Plaintiff as the

representative of the class, and appoint Plaintiff’s counsel as counsel for

the class;

     B.      That the Court award damages;

     C.      That the Court award punitive damages;

     D.      That the Court award attorney’s fees;

     E.      That the Court award costs of suit; and

     F.      That the Court award such further relief as it may deem just

and proper under the circumstances.

                              Respectfully submitted,

                              CAMP DRUG STORE, INC., an Illinois
                              Corporation, individually and as the
                              representative of a class of similarly-
                              situated persons,

                                 By: /s/Tod A. Lewis

                                      Tod A. Lewis (Tx #24091999)
                                      Bock, Hatch, Lewis & Oppenheim,
                                      LLC

                                    19
Case 5:19-cv-01009-OLG Document 1 Filed 08/20/19 Page 20 of 20




                               134 N. LaSalle St., Ste. 1000
                               Chicago, IL 60602
                               Telephone: 312-658-5500
                               Facsimile: 312-658-5555
                               service@classlawyers.com

                               8308 Canola Bend
                               Austin, TX 78729-6464
                               512-739-0390




                             20
